Citation Nr: 1705819	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.  He also had subsequent service in the Army National Guard with verified periods of inactive duty for training (INACDUTRA) from 1980 through 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was transferred to the Board from the RO in Newark, New Jersey.  

On his substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on July 23, 2013.  In a written correspondence received on July 23, 2013, the Veteran requested to withdraw his hearing request.  He did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).  

This case was previously remanded by the Board in August 2014 for additional development.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's hepatitis C did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  The probative evidence of record demonstrates that the Veteran's diabetes mellitus did not originate in service or for many years thereafter and is not related to any incident during active service.  

3.  The probative evidence of record demonstrates that the Veteran's hypertension did not originate in service or for many years thereafter and is not related to any incident during active service.  

4.  The probative evidence of record demonstrates that the Veteran's COPD did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for the establishment of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for the establishment of service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, VA examinations, and statements from the Veteran and his representative.  

The April 2015 and August 2015 VA examinations and opinions reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings, opinions and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension and psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

As noted in the introduction section, the Veteran had service in the Army National Guard with verified periods of INACDUTRA from 1980 through 1984.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As the Veteran's claims for hepatitis C, diabetes mellitus, hypertension, COPD and acquired psychiatric disorder are diseases rather than injuries, any in-service incurrence or aggravation of any of these disabilities cannot be established based on his periods of INACDUTRA.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  

1.  Hepatitis C

The risk factors for hepatitis C (also known as Hepatitis C Virus (HCV)) include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998).  Veterans also may have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran.  See VBA Fast Letter 04-13 (June 29, 2004).

Service connection may not be granted for disability that is the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301.  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for hepatitis C.  While the probative evidence of record demonstrates that the Veteran has a current diagnosis of hepatitis C, there is no evidence indicating that the current hepatitis C disability was incurred in or otherwise related to his active service.  

STRs from the Veteran's period of active service from July 1966 to September 1968 demonstrate no findings or diagnoses of hepatitis C.  

Despite current diagnosis of hepatitis C, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  The post-service medical evidence reflects that the Veteran was treated at the VA hospital as early as July 1972 for a pilonidal cyst, within four years of separation from his active service.  At that time, it was noted the Veteran was on methadone maintenance and had a history of being a heroin addict for six years.  At that time, it was noted he had no history of hepatitis and his final diagnosis was opiate addiction, on methadone maintenance.  Thereafter, the Veteran was treated at a VA hospital from January 1987 to February 1987 for alcohol rehabilitation, at which time he was also noted to be a former IV drug abuser and had alcoholic hepatitis.  An August 1989 VA outpatient treatment report reflects the Veteran was hepatitis positive and had that diagnosis for eight years, indicating a diagnosis was made as early as 1981.  In a November 2005 VA outpatient treatment report, the Veteran's medical problems included hepatitis C antibody, hepatitis B surface antibody and IV drug abuse.  Subsequent VA medical records reflect that the Veteran continued to be diagnosed with hepatitis C. 

In a September 2009 Risk Factors for Hepatitis Questionnaire, the Veteran reported having used IV drugs and having a blood transfusion in 2006.   

In the August 2015 VA examination, the Veteran was diagnosed with hepatitis C, noted to have been diagnosed in 2000.  The Veteran provided a history of IV drug abuse in the past and that he had been clean since 2005 after attending rehabilitation.  In the August 2015 VA opinion, the examiner found that hepatitis C was caused by drug abuse, was not related to ACDUTRA and was less likely than not caused by his active service.  The Board observes the Veteran did not have any verified periods of ACDUTRA.

In addition, the Veteran has not provided any lay statements indicating a continuity of symptoms of an hepatitis C since his active service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his current hepatitis C is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hepatitis C is denied.

2.  Diabetes Mellitus

Initially the Board observes that, as the Veteran's service information does not indicate that he was present in the Republic of Vietnam during the Vietnam War, he cannot be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Therefore the claim will be adjudicated on a direct service connection basis.  Further, there is no probative evidence of record that indicates he was exposed to any herbicide agent, including Agent Orange, during his active service.  

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for diabetes mellitus.  While the probative evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus, there is no evidence indicating that the current diabetes mellitus was incurred in or otherwise related to his active service.  

STRs from the Veteran's period of active service from July 1966 to September 1968 demonstrate no findings or diagnoses of diabetes mellitus or that the Veteran was exposed to any herbicide agent during this time.  

Despite current diagnosis of diabetes mellitus, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  The post-service medical evidence reflects that the Veteran was specifically noted to be nondiabetic in March 1984 service treatment records from his National Guard service.  In an October 1989 VA outpatient treatment report, the Veteran's past medical history was noted as being negative for diabetes mellitus.  He was initially diagnosed with diabetes mellitus, type II in a November 2005 VA outpatient treatment report, and subsequent VA medical records through January 2015 reflect the Veteran's active problems included diabetes mellitus.   

In an August 2015 VA examination, the Veteran was diagnosed with diabetes mellitus, type II, noted to have been diagnosed in 2000.  In a separate August 2015 VA opinion, the examiner found that diabetes mellitus, type II was an Agent Orange presumptive and thus noted that if Veteran was in Vietnam and was exposed to Agent Orange, that it was possible that diabetes could be as likely as not related to military service, otherwise it was less likely caused by military service.  As noted earlier, the probative evidence of record did not reflect the Veteran either served in the Republic of Vietnam during the Vietnam War or was otherwise exposed to any herbicide agent, including Agent Orange, during his active service.  

In addition, the Veteran has not provided any lay statements indicating a continuity of symptoms of diabetes mellitus since his active service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his current diabetes mellitus is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for diabetes mellitus is denied.

3.  Hypertension

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for hypertension.  While the probative evidence of record demonstrates that the Veteran has a current diagnosis of hypertension there is no evidence indicating that the current hypertension was incurred in or otherwise related to his active service.  

STRs from the Veteran's period of active service from July 1966 to September 1968 demonstrate no findings or diagnoses of hypertension or high blood pressure.  

Despite current diagnosis of hypertension, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  The post-service medical evidence reflects that the Veteran was initially diagnosed with hypertension in a February 1984 service treatment report from his service in the National Guard, approximately 16 years after his separation from active service.  Subsequent service treatment records from the National Guard service as well as VA medical records from July 1989 through January 2015 reflect the Veteran was diagnosed with hypertension.  

In an April 2015 VA examination, the Veteran was diagnosed with hypertension.  The examiner noted the Veteran was not noted to have hypertension in service, noting his active service period from July 1966 to September 1968.  The Veteran reported that around the late 1980s he was told he had hypertension and had been on medications since then.  His family history was positive for hypertension on his mother's side.  The examiner also noted the Veteran was a smoker and he quit about 10 years ago.  She found that the Veteran's hypertension was under fair control.  The examiner then opined that, considering his hypertension was first detected several years after service, that hypertension was very common in the general population and that the Veteran's blood pressure was normal in service, it was less likely than not that his hypertension was related to service.  

In addition, the Veteran has not provided any lay statements indicating a continuity of treatment of hypertension since his active service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Veteran is not competent to specify that his current hypertension is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). ).  In addition, the Board observes that symptoms of hypertension are not observable by a lay person without medical knowledge.  See id.  While hypertension is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), as noted above, his claim that this disability is due to his active service is not competent and he has provided no statements regarding a continuity of treatment or lay observable symptoms during the pendency of the appeal.  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hypertension is denied.

4.  COPD

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for COPD.  While the probative evidence of record demonstrates that the Veteran has a current diagnosis of COPD there is no evidence indicating that the current COPD was incurred in or otherwise related to his active service.  

STRs from the Veteran's period of active service from July 1966 to September 1968 demonstrate that the Veteran reported having a history of shortness of breath occasionally in a March 1966 Report of Medical History.  At that time, the service medical officer found the chest was negative and the March 1966 entrance examination revealed no abnormalities of the lungs.  Subsequent STRs revealed no findings or diagnoses of a respiratory or lung disorder.  

Despite a current diagnosis of COPD, the Board observes that there is no probative medical evidence indicating this disability was incurred in or is otherwise related to the Veteran's active service.  The post-service medical evidence reflects that the Veteran was initially found to have abnormal pulmonary function tests in a July 1989 VA outpatient treatment report, approximately 21 years after his active service.  An August 1989 VA outpatient treatment report reflects that the Veteran was diagnosed with a moderate obstructive lung defect that was probably secondary to chronic smoking.  In an October 1989 VA outpatient treatment report, the Veteran complained of wheezing while he smoked and wheezing was noted to be secondary to smoking.  The Veteran was initially diagnosed with COPD in a November 2005 VA outpatient treatment report.  Subsequent VA medical records through January 2015 reflect the Veteran was diagnosed with COPD.  

In an April 2015 VA examination, the Veteran was diagnosed with COPD.  The Veteran reported a history of shortness of breath since the mid-1980s and that he had been a smoker since the age of 13 or 14.  He stated that he smoked about 1 pack per day for more than 40 years and quick smoking about 10 years ago.  He was regularly treated with inhalers.  The examiner opined that the Veteran's smoking was a strong risk factor for COPD and that, considering his long history of smoking, it was more likely than not that his COPD was secondary to his smoking and less likely related to his service.  The Board observes this opinion is consistent with the post-service medical evidence discussed above.  

In addition, the Veteran has not provided any lay statements indicating a continuity of treatment of respiratory symptoms since his active service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not competent to specify that his current COPD is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). ).  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for COPD, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for COPD is denied.



ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for COPD is denied.  


REMAND

Although a VA examination and opinion were provided for the Veteran's acquired psychiatric disorder in April 2015, the opinion is inadequate, as the VA examiner, in concluding that the Veteran did not have a current diagnosis of a psychiatric disorder, failed to address the psychiatric diagnosis of adjustment disorder with anxious mood provided in May 2011 and September 2011 VA medical records, during the period of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that an adequate VA opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric disorder and if so, whether this disorder originated during active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by the examiner who performed the April 2015 VA psychiatric examination, or similar specialist, to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is asked to answer the following:  

(a).  Please specify whether the Veteran meets the criteria for a current psychiatric diagnosis(es).  

(b).  The examiner is asked to specifically comment on the fact that a diagnosis of adjustment disorder with anxious mood was made during the period of the Veteran's appeal, in May 2011 and September 2011 VA outpatient treatment reports.  S/he is asked to explain whether this diagnosis would alter the original conclusion as to whether the Veteran has a current acquired psychiatric disorder and explain the reasons for his/her conclusion.  

(b).  ONLY IF the examiner ultimately finds that the Veteran had a diagnosis of an acquired psychiatric disorder during the pendency of the appeal, s/he is then asked to furnish an opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder:  (i) had its onset during his period of active duty from July 1966 to September 1968; (ii) within one year of his separation from active service or, (iii) that such disorder was caused by any incident or event that occurred during such period.

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


